UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2448


JOHN B. KIMBLE,

                  Plaintiff – Appellant,

          v.

DEAN WITHERS, CEO; DARLENE SITES; F&M BANK CORP,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cv-00110-MFU)


Submitted:   March 27, 2014                 Decided:   April 10, 2014


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Kimble, Appellant Pro Se. David Alvin Penrod, Grant
David Penrod, HOOVER PENROD PLC, Harrisonburg, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   B.   Kimble   appeals   the   district   court’s   order

adopting   the    magistrate    judge’s   recommendation     to   dismiss

Kimble’s civil action, and its order denying relief under Fed.

R. Civ. P. 59(e). *      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.      Kimble v. Withers, No. 5:12-cv-00110-MFU

(W.D. Va. Nov. 21 & Dec. 12, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




     *
       Although Kimble did not file a separate notice of appeal
from the latter order, we construe his amended informal brief as
a notice of appeal from that order.     See Smith v. Barry, 502
U.S. 244, 248-49 (1992).



                                    2